PER CURIAM:*
Marker Alen Jones appeals from his conviction for armed bank robbery in violation of 18 U.S.C. §§ 2113(a), (d), and 2, and using, carrying, and brandishing a firearm during and in relation to a crime of violence in violation of 18 U.S.C. §§ 924(c)(1)(A)®, (ii), and 2. Jones argues that the district court erred in not allowing him to present evidence in support of his motion to suppress by holding a hearing pursuant to Franks v. Delaware, 438 U.S. 154, 155-56, 98 S.Ct. 2674, 57 L.Ed.2d 667 (1978).
This court reviews the denial of a Franks hearing de novo. United States v. Martin, 332 F.3d 827, 833 (5th Cir.2003). Jones has not made the preliminary showing required to establish entitlement to a Franks hearing. United States v. Brown, 298 F.3d 392, 395 (5th Cir.2002), cert. denied, 537 U.S. 1134, 123 S.Ct. 918, 154 L.Ed.2d 825 (2003).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.